Citation Nr: 1201765	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, claimed as asbestosis.  

3.  Entitlement to service connection for recurring cysts.

4.  Entitlement to service connection for residuals of a right inguinal hernia repair, claimed as trouble voiding.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a neck disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the Naval Reserves from June 1945 to July 1946, August 1962 to November 1962, June 1963 to November 20, 1963, and November 22, 1963, to March 1964.  He also had verified periods of service in the Naval Reserves from June 1945 to July 1949, June 1950 to December 1979 and December 1985 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

While the Veteran has submitted additional argument without waiver of the RO's initial consideration of this evidence under 38 C.F.R. § 20.1304(c) (2011), since none of the arguments pertain to the claims that are decided by this decision, the Board finds that remand for the RO's initial consideration of this argument with respect to these claims is not necessary.  

The issues of entitlement to service connection for bilateral hearing loss, a back and neck disorder, and residuals of right inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1999 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for bilateral hearing loss.  The Veteran was notified of his appellate rights, but did not complete an appeal of this rating decision.

2.  Evidence received since the February 1999 rating decision is not cumulative of the evidence of record at the time of the February 1999 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  A respiratory disorder was not manifested in active service, and any current respiratory disorder is not otherwise etiologically related to such service, to include asbestos exposure.

4.  Recurring cysts, diagnosed as lipomas, were not manifested in active service, and any current lipoma is not otherwise related to such service.






CONCLUSIONS OF LAW

1.  The February 1999 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the February 1999 rating decision in connection with Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A chronic respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Recurring cysts were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 3.159 (2011).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received sufficient notification through VCAA letters dated June 2005 and September 2010.  These notice letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  The September 2010 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, see Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), and the requirements of new and material evidence with respect to the Veteran's application to reopen his previously disallowed claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

The Board notes that the September 2010 notice letter was sent subsequent to the initial unfavorable agency decision.  However, the Board finds that any timing defect with regard to VCAA notice was harmless error.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In this regard, the notice provided to the Veteran by this letter fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the case was readjudicated and an October 2011 supplemental statement of the case was provided to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d) ; see also 38 C.F.R. § 3.159 (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board acknowledges the Veteran has not been afforded a VA examination with respect to his hearing loss claim.  However, the Board notes that VA's duty to provide an examination extends to an application to reopen only if new and material evidence has been presented or secured.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  As will be discussed in detail below, the Board has determined that new and material evidence has not been submitted with respect to the Veteran's claim of service connection for hearing loss.  As such, a VA examination is not warranted in the instant case.  Id.

The Board also notes the Veteran was provided VA examinations in January 2006 and June 2011, with an addendum opinion obtained in October 2011, to address his claims of service connection for recurring cysts and a respiratory disorder.  The Board finds these examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history, including a review of the claims folder and the Veteran's assertions, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board again observes the instant case was previously remanded in August 2010 for additional development.  Specifically, the Board determined outstanding service records should be obtained and the Veteran should be provided additional VCAA notice and VA examinations.  As discussed above, the Veteran was provided sufficient VCAA notice conforming to Kent, supra, in September 2010, and a VA examination in June 2011, which the Board has found to be adequate.  

With respect to outstanding service records, the Board notes the August 2010 remand instructed the AOJ to obtain records related to possible asbestos exposure.  As will be discussed in further detail below, the June 2011 VA examination report found he does not suffer from asbestosis.  As such, even assuming arguendo that the Veteran was exposed to asbestos in service, the disorder at issue has not been associated with service-related causes.  Therefore, the need to obtain these service records has been negated by the June 2011 VA examination report.  As such, there has been substantial compliance with the August 2010 Board remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).


I. New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of 'new and material' evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 2005, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2011).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 1999 rating decision, the Veteran's application to reopen a claim of service connection for bilateral hearing loss was denied on the basis that the Veteran's current hearing loss is not etiologically related to his active service.  The Veteran was notified of his appellate rights, but did not complete an appeal of the decision; therefore, the RO's February 1999 decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted an application to reopen his claim for service connection for bilateral hearing loss in May 2005.  In this correspondence, and in subsequent statements, the Veteran asserted that he was exposed to significant acoustic trauma in service, and that his current bilateral hearing loss is related to this exposure.

Evidence received prior to the February 1999 rating decision included the Veteran's service treatment records, private treatment records showing hearing loss dating to approximately 1988, and lay statements submitted by the Veteran.  According to the February 1999 rating decision, the RO denied the Veteran's application to reopen the claim for service connection because the evidence of record, to include the lay statements submitted by the Veteran regarding in-service acoustic trauma, failed to establish an etiological link between his current bilateral hearing loss and his active service.

New evidence received since the February 1999 RO rating decision includes additional statements from the Veteran and VA treatment records.  The evidence submitted by the Veteran indicates he continues to suffer from bilateral hearing loss, and currently receives treatment for the disorder, including the use of hearing aids.  Most importantly, the evidence includes a recent December 2011 statement of the Veteran, indicating that VA clinicians have advised the Veteran that his hearing loss is related to his exposure to noise during service.  Thus, since the Veteran's statements must be presumed credible in the context of a claim to reopen, the Board concludes that this newly received statement is not cumulative of the record at the time of the February 1999 rating decision with respect to the issue of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

As such, the evidence submitted by the Veteran since the February 1999 RO denial constitutes new and material evidence, and the claim must be reopened.  38 C.F.R. § 3.156.  The Board has additionally determined that further development of the claim is now necessary, as addressed more fully in the Remand section of this decision.  

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he suffers from a respiratory disorder and recurring cysts, both as directly related to his active service.  Specifically, he contends that he was exposed to asbestos for a period of approximately one year, causing his respiratory disorder.  Finally, the Veteran asserts that he was hit by shrapnel, which lodged in his back, leading to recurring cysts.  

In reviewing the evidence of record, the Board notes that the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD) and lipoma on the left upper back, both chronic conditions.  However, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  Service treatment records are absent complaints or findings of a chronic respiratory condition or cysts on the upper back during his periods of active service.  While service treatment records indicate the Veteran sought treatment for a viral upper respiratory infection and probable bronchitis during his service with the Reserves, there is no evidence of a diagnosis of a chronic respiratory disorder during active service.  As such, the Board finds that the Veteran did not suffer a chronic respiratory disorder, or chronic, recurring cysts on the back, during active service.  

The Veteran was afforded a VA examination in June 2011, during which the examiner noted the Veteran's reported history of asbestos exposure and shrapnel wound.  After reviewing the Veteran's service treatment records and claims folder, and physically examining the Veteran, the VA examiner stated that, as there is no radiologic evidence of retained shrapnel, the Veteran's current lipoma on the left upper back is not caused or aggravated by the Veteran's active service.  In this regard, the VA examiner noted that lipomas are usually benign adipose tumors normally found in individuals between the ages of 40 to 60, and are often found located in the subcutaneous tissues of the head, neck, shoulders and back.  

With respect to COPD, the VA examiner opined this condition is less likely as not caused or aggravated by the Veteran's active service, to include a reported history of asbestos exposure.  In this regard, the VA examiner noted that there is no objective radiographic or pulmonary function evidence to indicate that asbestos exposure is of any significance in the instant case.  Furthermore, the VA examiner noted that it is unlikely the Veteran received enough asbestos exposure in one year, and that COPD is usually found in people who smoke or previously smoked.  The Board notes the Veteran reported a 20-year history of smoking prior to quitting approximately 25 to 30 years ago.

As a final note, the Board has also considered whether service connection is warranted based on a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, service connection is not warranted on this basis.  In this regard, the Board notes there is no indication or assertion of record that the Veteran has suffered from chronic respiratory symptoms since service.  Furthermore, while it is unclear whether the Veteran is asserting that he has suffered from chronic recurring cysts since service, the Board notes the Veteran himself denied a history of skin conditions since active service.  See, e.g., December 1979, November 1985 Reports of Medical History.  Furthermore, the Board observes that any current assertions were considered by the VA examiner in rendering the negative opinion.  See June 2011 VA examination report.

In sum, the Board finds that there is no evidence of a chronic respiratory disorder or chronic recurring cysts during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current COPD and lipoma and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent medical opinion in support of his claim that his present conditions are etiologically related to his active service, and a VA examiner has offered a negative opinion, which is probative evidence weighing against the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from COPD and recurring cysts that are related to his active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of COPD or recurring cysts of the type and nature claimed.  Jandreau v. Nicholson, supra.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain, respiratory distress; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of these conditions.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for a respiratory disorder and recurring cysts, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence sufficient to reopen a claim of service connection for bilateral hearing loss having been submitted, the claim is reopened.

Service connection for a respiratory disorder is denied.

Service connection for recurring cysts is denied.


REMAND

The Veteran contends that his hearing loss is related to his exposure to aircraft noise during service, at which time he was not provided with any protection for his hearing.  He further asserts entitlement to service connection for a neck and back disorder, and residuals of a right inguinal hernia repair, claimed as trouble voiding.  For the reasons discussed below, a remand, with ensuing delay, is required to allow VA to fulfill its duty to assist the Veteran in the development of his claim.

With respect to his claim for service connection for bilateral hearing loss, the Veteran asserts that VA clinicians have recently advised him that his current hearing loss is related to his exposure to aircraft noise during service, and the Veteran has complained of difficulty hearing since service.  Consequently, the Board finds that the Veteran should be provided with an appropriate examination to determine whether any hearing loss is related to his exposure to aircraft noise during active service.  

With respect to the Veteran's claim for a back and neck disorder, the Board observes the Veteran was provided a VA examination in June 2011 to address these conditions.  In offering a negative etiological opinion, the VA examiner noted that the Veteran's current osteoarthritis of the cervical and lumbar spine, and degenerative disc disease of the cervical spine, are common age-related developments.  The VA examiner appears to have based this opinion, in part, on a reported onset in approximately 1992 or 1993.  However, while the Veteran consistently denied recurrent back pain throughout his military career, including active and Reserves service, a November 1981 x-ray of the Veteran's cervical and lumbar spine revealed minimal degenerative changes of the cervical and lumbar spine.  Therefore, it appears the Veteran's neck and back conditions had their onset dating to at least 1981, not 1992 or 1993 as reported by the June 2011 VA examiner.

With respect to residuals of a right inguinal hernia repair, the June 2011 VA examiner, in both the June 2011 VA examination report and an October 2011 addendum opinion, noted that the Veteran did not then suffer from a voiding dysfunction.  As such, no etiological opinion was offered.  However, the Board notes that service connection may be warranted if the claimed condition existed at any point during the appeal period, even if it subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, the June 2011 VA examiner failed to address the Veteran's assertions of a continuity of symptomatology since active service, as the reported onset date of symptomatology is approximately 1945.  See June 2011 VA examination report.  

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current neck, back and asserted voiding dysfunction are etiologically related to his active service.

As a final note, the Board observes an August 2010 remand instructed the AOJ to obtain clinical treatment records with respect to the Veteran's asserted in-service right inguinal hernia repairs.  While a request for these records was submitted in September 2010, there is no indication that a response to this request was ever received.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact the NPRC and submit a second request for any clinical records and in-patient records from the U.S. Naval Hospital in St. Albans, New York.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain them would be futile.  Document all efforts made in this regard.

2. Following the above, return the claims file and a copy of this remand to the VA examiner who conducted the June 2011 VA examination.  Following a review of the claims folder, the examiner is requested to address the following:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any current cervical spine (neck) disorder is etiologically related to the Veteran's active service?  In rendering an opinion, the VA examiner should specifically address the Veteran's assertions of in-service neck strain, and findings of minimal degenerative changes as early as 1981.

b. Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any current lumbar spine (back) disorder is etiologically related to the Veteran's active service?  In rendering an opinion, the VA examiner should specifically address the Veteran's assertions of in-service back strain, and findings of minimal degenerative changes as early as 1981.

c. Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any voiding dysfunction, regardless of whether it is currently manifest, is etiologically related to the Veteran's active service?  In rendering an opinion, the VA examiner should specifically address the Veteran's assertions of symptomatology since 1945.

If the June 2011 VA examiner is not available, or if the requested opinions cannot be given without further examination of the Veteran, a new VA examination should be scheduled.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3. Also schedule the Veteran for an appropriate examination to determine whether any current hearing loss is related to the Veteran's exposure to noise during service, to include aircraft noise.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies or tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores based on the Maryland CNC tests.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any hearing loss had its clinical onset during service or is related to any in-service disease, event, or injury, to specifically include aircraft noise exposure.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  The examiner should specifically comment on the Veteran's statements concerning continuity of relevant symptoms since service, and his exposure to noise during service.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case, and an appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


